Exhibit 10.18
Explanatory Note Regarding Medicare Contracts between HealthSpring, Inc. and CMS
Certain subsidiaries of HealthSpring, Inc. (“HealthSpring”) and the Centers for
Medicaid and Medicare Services have entered into 15 separate contracts that
allow the HealthSpring subsidiary to provide Medicare services under 42 CFR
Part 422. In each case, the relevant coordinated care contract designates the
HealthSpring subsidiary as a Medicare Advantage Organization (“MA
Organization”). Set forth below is the form of coordinated care contract (which
includes the addenda discussed below).
Certain of the coordinated care contracts contain addenda providing for the
operation of an Employer/Union only Group Medicare Advantage Health Plan and an
Employer/Union only Group Medicare Advantage Prescription Drug Plan
(collectively, the “Employer/Union Group Addenda”).
The following chart summarizes the 15 individual contracts by type and entity:

          Contract   HealthSpring Entity   Employer/Union Group Addenda (Y/N)  
1. H4454
  HealthSpring of Tennessee, Inc.   Y
2. H4513
  HealthSpring Life & Health Insurance Company, Inc.   Y
3. H0150
  HealthSpring of Alabama, Inc.   Y
4. H1415
  HealthSpring of Tennessee, Inc.   Y
5. H4407
  HealthSpring of Tennessee, Inc.   Y
6. H5410
  HealthSpring of Florida, Inc.   N
7. H7787
  HealthSpring Life & Health Insurance Company, Inc.   N
8. H2165
  HealthSpring Life & Health Insurance Company, Inc.   N
9. H1355
  Bravo Health Insurance Company, Inc.   N
10. H2108
  Bravo Health Mid-Atlantic, Inc.   N
11. H9184
  Bravo Health Mid-Atlantic, Inc.   N
12. H3949
  Bravo Health Pennsylvania, Inc.   N
13. H3964
  Bravo Health Pennsylvania, Inc.   N
14. H7281
  Bravo Health Pennsylvania, Inc.   N
15. H4528
  Bravo Health Texas, Inc.   N

 

 



--------------------------------------------------------------------------------



 



CONTRACT WITH ELIGIBLE MEDICARE ADVANTAGE (MA) ORGANIZATION PURSUANT TO
SECTIONS 1851 THROUGH 1859 OF THE SOCIAL SECURITY ACT FOR THE OPERATION OF A
MEDICARE ADVANTAGE COORDINATED CARE PLAN(S)
CONTRACT (____)
Between
Centers for Medicare & Medicaid Services (hereinafter referred to as CMS)
and
(hereinafter referred to as the MA Organization)
CMS and the MA Organization, an entity which has been determined to be an
eligible Medicare Advantage Organization by the Administrator of the Centers for
Medicare & Medicaid Services under 42 CFR 422.503, agree to the following for
the purposes of sections 1851 through 1859 of the Social Security Act
(hereinafter referred to as the Act):
(NOTE: Citations indicated in brackets are placed in the text of this contract
to note the regulatory authority for certain contract provisions. All references
to Part 422 are to 42 CFR Part 422.)

 

2



--------------------------------------------------------------------------------



 



Article I.
Term of Contract
The term of this contract shall be from the date of signature by CMS authorized
representative through December 31, 2011, after which this contract may be
renewed for successive one-year periods in accordance with 42 CFR 422.505(c) and
as discussed in Paragraph A in Article VII below. [422.505]
This contract governs the respective rights and obligations of the parties as of
the effective date set forth above, and supersedes any prior agreements between
the MA Organization and CMS as of such date. MA organizations offering Part D
also must execute an Addendum to the Medicare Managed Care Contract Pursuant to
Sections 1860D-1 through 1860D-42 of the Social Security Act for the Operation
of a Voluntary Medicare Prescription Drug Plan (hereafter the “Part D
Addendum”). For MA Organizations offering MA-PD plans, the Part D Addendum
governs the rights and obligations of the parties relating to the provision of
Part D benefits, in accordance with its terms, as of its effective date.
Article II.
Coordinated Care Plan
A. The Medicare Advantage Organization agrees to operate one or more coordinated
care plans as defined in 42 CFR 422.4(a)(1)(iii)), including at least one MA-PD
plan as required under 42 CFR 422.4(c), as described in its final Plan Benefit
Package (PBP) bid submission (benefit and price bid) proposal as approved by CMS
and as attested to in the Medicare Advantage Attestation of Benefit Plan and
Price, and in compliance with the requirements of this contract and applicable
Federal statutes, regulations, and policies (e.g., policies as described in the
Call Letter, Medicare Managed Care Manual, etc.).
B. Except as provided in paragraph (C) of this Article, this contract is deemed
to incorporate any changes that are required by statute to be implemented during
the term of the contract and any regulations or policies implementing or
interpreting such statutory provisions.
C. CMS will not implement, other than at the beginning of a calendar year,
requirements under 42 CFR Part 422 that impose a new significant cost or burden
on MA organizations or plans, unless a different effective date is required by
statute. [422.521]
D. This contract is in no way intended to supersede or modify 42 CFR, Part 422.
Failure to reference a regulatory requirement in this contract does not affect
the applicability of such requirements to the MA organization and CMS.
E. The MA organization must comply with all applicable requirements as described
in CMS regulations and guidance implementing the Medicare Improvements for
Patients and Providers Act of 2008.
Article III.
Functions To Be Performed By Medicare Advantage Organization
A. PROVISION OF BENEFITS
1. The MA Organization agrees to provide enrollees in each of its MA plans the
basic benefits as required under §422.101 and, to the extent applicable,
supplemental benefits under §422.102 and as established in the MA Organizations
final benefit and price bid proposal as approved by CMS and listed in the MA
Organization Plan Attestation of Benefit Plan and Price, which is attached to
this contract. The MA Organization agrees to provide access to such benefits as
required under subpart C in a manner consistent with professionally recognized
standards of health care and according to the access standards stated in
§422.112.
2. The MA Organization agrees to provide post-hospital extended care services,
should an MA enrollee elect such coverage, through a skilled nursing home
facility according to the requirements of section 1852(1) of the Act and
§422.133. A skilled nursing home facility is a facility in which an MA enrollee
resided at the time of admission to the hospital, a facility that provides
services through a continuing care retirement community, a facility in which the
spouse of the enrollee is residing at the time of the enrollees discharge from
the hospital, or hospital, or wherever the enrollee resides immediately before
admission for extended care services. [422. 133; 422.504(a)(3)]

 

3



--------------------------------------------------------------------------------



 



B. ENROLLMENT REQUIREMENTS
1. The MA Organization agrees to accept new enrollments, make enrollments
effective, process voluntary disenrollments, and limit involuntary
disenrollments, as provided in subpart B of part 422.
2. The MA Organization shall comply with the provisions of §422.110 concerning
prohibitions against discrimination in beneficiary enrollment, other than in
enrolling eligible beneficiaries in a CMA-approved special needs plan that
exclusively enrolls special needs individuals as consistent with §§422.2,
422.4(a)(1)(iv) and 422.52. [422.504(a)(2)]
C. BENEFICIARY PROTECTIONS
1. The MA Organization agrees to comply with all requirements in subpart M of
part 422, governing coverage determinations, grievances, and appeals.
[422.504(a)(7)]
2. The MA Organization agrees to comply with the confidentiality and enrollee
record accuracy requirements in §422.118.
3. Beneficiary Financial Protections. The MA Organization agrees to comply with
the following requirements:
(a) Each MA Organization must adopt and maintain arrangements satisfactory to
CMS to protect its enrollees from incurring liability for payment of any fees
that are the legal obligation of the MA Organization. To meet this requirement
the MA Organization must—
(i) Ensure that all contractual or other written arrangements with providers
prohibit the Organization’s providers from holding any beneficiary enrollee
liable for payment of any fees that are the legal obligation of the MA
Organization; and
(ii) Indemnify the beneficiary enrollee for payment of any fees that are the
legal obligation of the MA Organization for services furnished by providers that
do not contract, or that have not otherwise entered into an agreement with the
MA Organization, to provide services to the organization’s beneficiary
enrollees. [422.504(g)(1)]
(b) The MA Organization must provide for continuation of enrollee health care
benefits
(i) For all enrollees, for the duration of the contract period for which CMS
payments have been made; and
(ii) For enrollees who are hospitalized on the date its contract with CMS
terminates, or, in the event of the MA Organizations insolvency, through the
date of discharge. [422.504(g)(2)]
(c) In meeting the requirements of this section (C), other than the provider
contract requirements specified in paragraph (C)(3)(a) of this Article, the MA
Organization may use—
(i) Contractual arrangements;
(ii) Insurance acceptable to CMS;
(iii) Financial reserves acceptable to CMS; or
(iv) Any other arrangement acceptable to CMS. [422.504(g)(3)]

 

4



--------------------------------------------------------------------------------



 



D. PROVIDER PROTECTIONS
1. The MA Organization agrees to comply with all applicable provider
requirements in 42 CFR Part 422 Subpart E, including provider certification
requirements, anti-discrimination requirements, provider participation and
consultation requirements, the prohibition on interference with provider advice,
limits on provider indemnification, rules governing payments to providers, and
limits on physician incentive plans. [422.504(a)(6)]
2. Prompt Payment.
(a) The MA Organization must pay 95 percent of “clean claims” within 30 days of
receipt if they are claims for covered services that are not furnished under a
written agreement between the organization and the provider.
(i) The MA Organization must pay interest on clean claims that are not paid
within 30 days in accordance with sections 1816(c)(2) and 1842(c)(2) of the Act.
(ii) All other claims from non-contracted providers must be paid or denied
within 60 calendar days from the date of the request. [422.520(a)]
(b) Contracts or other written agreements between the MA Organization and its
providers must contain a prompt payment provision, the terms of which are
developed and agreed to by both the MA Organization and the relevant provider.
[422.520(b)]
(c) If CMS determines, after giving notice and opportunity for hearing, that the
MA Organization has failed to make payments in accordance with subparagraph
(2)(a) of this section, CMS may provide
(i) For direct payment of the sums owed to providers; and
(ii) For appropriate reduction in the amounts that would otherwise be paid to
the MA Organization, to reflect the amounts of the direct payments and the cost
of making those payments. [422.520(c)]
E. QUALITY IMPROVEMENT PROGRAM
1. The MA Organization agrees to operate, for each plan that it offers, an
ongoing quality improvement program as stated in accordance with Section 1852(e)
of the Social Security Act and 42 CFR 422.152.
2. Chronic Care Improvement Program
(a) Each MA organization must have a chronic care improvement program and must
establish criteria for participation in the program. The CCIP must have a method
for identifying enrollees with multiple or sufficiently severe chronic
conditions who meet the criteria for participation in the program and a
mechanism for monitoring enrollees participation in the program.
(b) Plans have flexibility to choose the design of their program; however, in
addition to meeting the requirements specified above, the CCIP selected must be
relevant to the plans MA population. MA organizations are required to submit
annual reports on their CCIP program to CMS.
3. Performance Measurement and Reporting: The MA Organization shall measure
performance under its MA plans using standard measures required by CMS, and
report (at the organization level) its performance to CMS. The standard measures
required by CMS during the term of this contract will be uniform data collection
and reporting instruments, to include the Health Plan and Employer Data
Information Set (HEDIS), Consumer Assessment of Health Plan Satisfaction
(CAHPS) survey, and Health Outcomes Survey (HOS). These measures will address
clinical areas, including effectiveness of care, enrollee perception of care and
use of services; and non-clinical areas including access to and availability of
services, appeals and grievances, and organizational characteristics.
[422.152(b)(1), (e)]

 

5



--------------------------------------------------------------------------------



 



4. Utilization Review:
(a) An MA Organization for an MA coordinated care plan must use written
protocols for utilization review and policies and procedures must reflect
current standards of medical practice in processing requests for initial or
continued authorization of services and have in effect mechanisms to detect both
underutilization and over utilization of services. [422.152(b)]
(b) For MA regional preferred provider organizations (RPPOs) and MA local
preferred provider organizations (PPOs) that are offered by an organization that
is not licensed or organized under State law as an HMOs, if the MA Organization
uses written protocols for utilization review, those policies and procedures
must reflect current standards of medical practice in processing requests for
initial or continued authorization of services and include mechanisms to
evaluate utilization of services and to inform enrollees and providers of
services of the results of the evaluation. [422.152(e)]
5. Information Systems:
(a) The MA Organization must:
(i) Maintain a health information system that collects, analyzes and integrates
the data necessary to implement its quality improvement program;
(ii) Ensure that the information entered into the system (particularly that
received from providers) is reliable and complete;
(iii) Make all collected information available to CMS. [422.152(f)(1)]
6. External Review
The MA Organization will comply with any requests by Quality Improvement
Organizations to review the MA Organizations medical records in connection with
appeals of discharges from hospitals, skilled nursing facilities, and home
health agencies.
F. COMPLIANCE PLAN
The MA Organization agrees to implement a compliance plan in accordance with the
requirements of §422.503(b)(4)(vi). [422.503(b)(4)(vi)]
G. COMPLIANCE DEEMED ON THE BASIS OF ACCREDITATION
CMS may deem the MA Organization to have met the quality improvement
requirements of §1852(e) of the Act and §422.152, the confidentiality and
accuracy of enrollee records requirements of §1852(h) of the Act and §422.118,
the anti-discrimination requirements of §1852(b) of the Act and §422.110, the
access to services requirements of §1852(d) of the Act and §422.112, and the
advance directives requirements of §1852(i) of the Act and §422.128, the
provider participation requirements of §1852(j) of the Act and 42 CFR Part 422,
Subpart E, and the applicable requirements described in §423.165, if the MA
Organization is fully accredited (and periodically reaccredited) by a private,
national accreditation organization approved by CMS and the accreditation
organization used the standards approved by CMS for the purposes of assessing
the MA Organization’s compliance with Medicare requirements. The provisions of
§422.156 shall govern the MA Organization’s use of deemed status to meet MA
program requirements.

 

6



--------------------------------------------------------------------------------



 



H. PROGRAM INTEGRITY
1. The MA Organization agrees to provide notice based on best knowledge,
information, and belief to CMS of any integrity items related to payments from
governmental entities, both federal and state, for healthcare or prescription
drug services. These items include any investigations, legal actions or matters
subject to arbitration brought involving the MA Organization (or MA
Organizations firm if applicable) and its subcontractors (excluding contracted
network providers), including any key management or executive staff, or any
major shareholders (5% or more), by a government agency (state or federal) on
matters relating to payments from governmental entities, both federal and state,
for healthcare and/or prescription drug services. In providing the notice, the
sponsor shall keep the government informed of when the integrity item is
initiated and when it is closed. Notice should be provided of the details
concerning any resolution and monetary payments as well as any settlement
agreements or corporate integrity agreements.
2. The MA Organization agrees to provide notice based on best knowledge,
information, and belief to CMS in the event the MA Organization or any of its
subcontractors is criminally convicted or has a civil judgment entered against
it for fraudulent activities or is sanctioned under any Federal program
involving the provision of health care or prescription drug services.
I. MARKETING
1. The MA Organization may not distribute any marketing materials, as defined in
42 CFR 422.2260 and in the Marketing Materials Guidelines for Medicare
Advantage-Prescription Drug Plans and Prescription Drug Plans (Medicare
Marketing Guidelines), unless they have been filed with and not disapproved by
CMS in accordance with §422.80. The file and use process set out at §422.2262
must be used, unless the MA organization notifies CMS that it will not use this
process.
2. CMS and the MA Organization shall agree upon language setting forth the
benefits, exclusions and other language of the Plan. The MA Organization bears
full responsibility for the accuracy of its marketing materials. CMS, in its
sole discretion, may order the MA Organization to print and distribute the
agreed upon marketing materials, in a format approved by CMS. The MA
Organization must disclose the information to each enrollee electing a plan as
outlined in 42 CFR 422.111.
3. The MA Organization agrees that any advertising material, including that
labeled promotional material, marketing materials, or supplemental literature,
shall be truthful and not misleading. All marketing materials must include the
Contract number. All membership identification cards must include the Contract
number on the front of the card.
4. The MA Organization must comply with the Medicare Marketing Guidelines, as
well as all applicable statutes and regulations, including and without
limitation Section 1851(h) of the Act and 42 CFR § 422.111, 42 CFR Part 422
Subpart V and 42 CFR Part 423 Subpart V. Failure to comply may result in
sanctions as provided in 42 CFR Part 422 Subpart 0.
Article IV.
CMS Payment to MA Organization
A. The MA Organization agrees to develop its annual benefit and price bid
proposal and submit to CMS all required information on premiums, benefits, and
cost sharing, as required under 42 CFR Part 422 Subpart F. [422.504(a)(10)]
B. Methodology. CMS agrees to pay the MA Organization under this contract in
accordance with the provisions of section 1853 of the Act and 42 CFR Part 422
Subpart G. [422.504(a)(9)]
C. The MA Organization agrees to abide by the requirements in 42 CFR 495.200 et
seq. and §1853(1) and (m) of the Act, including the fact that payment may be
made directly to MA-affiliated hospitals that are certified Medicare hospitals
through the Medicare FFS hospital incentive payment program.
D. Attestation of payment data (Attachments A, B, and C).

 

7



--------------------------------------------------------------------------------



 



As a condition for receiving a monthly payment under paragraph B of this
article, and 42 CFR Part 422 Subpart G, the MA Organization agrees that its
chief executive officer (CEO), chief financial officer (CFO), or an individual
delegated with the authority to sign on behalf of one of these officers, and who
reports directly to such officer, must request payment under the contract on the
forms attached hereto as Attachment A (enrollment attestation) and Attachment B
(risk adjustment data) which attest to (based on best knowledge, information and
belief, as of the date specified on the attestation form) the accuracy,
completeness, and truthfulness of the data identified on these attachments. The
Medicare Advantage Plan Attestation of Benefit Plan and Price must be signed and
attached to the executed version of this contract.
1. Attachment A requires that the CEO, CFO, or an individual delegated with the
authority to sign on behalf of one of these officers, and who reports directly
to such officer, must attest based on best knowledge, information, and belief
that each enrollee for whom the MA Organization is requesting payment is validly
enrolled, or was validly enrolled during the period for which payment is
requested, in an MA plan offered by the MA Organization. The MA Organization
shall submit completed enrollment attestation forms to CMS, or its contractor,
on a monthly basis. (NOTE: The forms included as attachments to this contract
are for reference only. CMS will provide instructions for the completion and
submission of the forms in separate documents. MA Organizations should not take
any action on the forms until appropriate CMS instructions are made available.)
2. Attachment B requires that the CEO, CFO, or an individual delegated with the
authority to sign on behalf of one of these officers, and who reports directly
to such officer, must attest to (based on best knowledge, information and
belief, as of the date specified on the attestation form) that the risk
adjustment data it submits to CMS under §422.310 are accurate, complete, and
truthful. The MA Organization shall make annual attestations to this effect for
risk adjustment data on Attachment B and according to a schedule to be published
by CMS. If such risk adjustment data are generated by a related entity,
contractor, or subcontractor of an MA Organization, such entity, contractor, or
subcontractor must also attest to (based on best knowledge, information, and
belief, as of the date specified on the attestation form) the accuracy,
completeness, and truthfulness of the data. [422.504(1)]
3. The Medicare Advantage Plan Attestation of Benefit Plan and Price (an example
of which is attached hereto as Attachment C) requires that the CEO, CFO, or an
individual delegated with the authority to sign on behalf of one of these
officers, and who reports directly to such officer, must attest (based on best
knowledge, information and belief, as of the date specified on the attestation
form) that the information and documentation comprising the bid submission
proposal is accurate, complete, and truthful and fully conforms to the Bid Form
and Plan Benefit Package requirements; and that the benefits described in the
CMS-approved proposed bid submission agree with the benefit package the MA
Organization will offer during the period covered by the proposed bid
submission. This document is being sent separately to the MA Organization and
must be signed and attached to the executed version of this contract, and is
incorporated herein by reference. [422.504(1)]
Article V.
MA Organization Relationship with Related Entities, Contractors, and
Subcontractors
A. Notwithstanding any relationship(s) that the MA Organization may have with
related entities, contractors, or subcontractors, the MA Organization maintains
full responsibility for adhering to and otherwise fully complying with all terms
and conditions of its contract with CMS. [422.504(i)(1)]
B. The MA Organization agrees to require all related entities, contractors, or
subcontractors to agree that
1. HHS, the Comptroller General, or their designees have the right to inspect,
evaluate, and audit any pertinent contracts, books, documents, papers, and
records of the related entity(s), contractor(s), or subcontractor(s) involving
transactions related to this contract; and
2. HHS, the Comptroller General, or their designees have the right to inspect,
evaluate, and audit any pertinent information for any particular contract period
for 10 years from the final date of the contract period or from the date of
completion of any audit, whichever is later. [422.504(i)(2)]

 

8



--------------------------------------------------------------------------------



 



C. The MA Organization agrees that all contracts or written arrangements into
which the MA Organization enters with providers, related entities, contractors,
or subcontractors (first tier and downstream entities) shall contain the
following elements:
1. Enrollee protection provisions that provide
(a) Consistent with Article III(C), arrangements that prohibit providers from
holding an enrollee liable for payment of any fees that are the legal obligation
of the MA Organization; and
(b) Consistent with Article III(C), provision for the continuation of benefits.
2. Accountability provisions that indicate that the MA Organization may only
delegate activities or functions to a provider, related entity, contractor, or
subcontractor in a manner consistent with requirements set forth at paragraph D
of this article.
3. A provision requiring that any services or other activity performed by a
related entity, contractor or subcontractor in accordance with a contract or
written agreement between the related entity, contractor, or subcontractor and
the MA Organization will be consistent and comply with the MA Organization’s
contractual obligations to CMS. [422.504(i)(3)]
D. If any of the MA Organization’s activities or responsibilities under this
contract with CMS is delegated to other parties, the following requirements
apply to any related entity, contractor, subcontractor, or provider:
1. Written arrangements must specify delegated activities and reporting
responsibilities.
2. Written arrangements must either provide for revocation of the delegation
activities and reporting requirements or specify other remedies in instances
where CMS or the MA Organization determine that such parties have not performed
satisfactorily.
3. Written arrangements must specify that the performance of the parties is
monitored by the MA Organization on an ongoing basis.
4. Written arrangements must specify that either
(a) The credentials of medical professionals affiliated with the party or
parties will be either reviewed by the MA Organization; or
(b) The credentialing process will be reviewed and approved by the MA
Organization and the MA Organization must audit the credentialing process on an
ongoing basis.
5. All contracts or written arrangements must specify that the related entity,
contractor, or subcontractor must comply with all applicable Medicare laws,
regulations, and CMS instructions. [422.504(i)(4)]
E. If the MA Organization delegates selection of the providers, contractors, or
subcontractors to another organization, the MA Organization’s written
arrangements with that organization must state that the MA Organization retains
the right to approve, suspend, or terminate any such arrangement.
[422.504(i)(5)]
F. As of the date of this contract and throughout its term, the MA Organization
1. Agrees that any physician incentive plan it operates meets the requirements
of §422.208, and
2. Has assured that all physicians and physician groups that the MA
Organizations physician incentive plan places at substantial financial risk have
adequate stop-loss protection in accordance with §422.208(f). [422.208]

 

9



--------------------------------------------------------------------------------



 



Article VI.
Records Requirements
A. MAINTENANCE OF RECORDS
1. The MA Organization agrees to maintain for 10 years books, records,
documents, and other evidence of accounting procedures and practices that
(a) Are sufficient to do the following:
(i) Accommodate periodic auditing of the financial records (including data
related to Medicare utilization, costs, and computation of the benefit and price
bid) of the MA Organization.
(ii) Enable CMS to inspect or otherwise evaluate the quality, appropriateness
and timeliness of services performed under the contract, and the facilities of
the MA Organization.
(iii) Enable CMS to audit and inspect any books and records of the MA
Organization that pertain to the ability of the organization to bear the risk of
potential financial losses, or to services performed or determinations of
amounts payable under the contract.
(iv) Properly reflect all direct and indirect costs claimed to have been
incurred and used in the preparation of the benefit and price bid proposal.
(v) Establish component rates of the benefit and price bid for determining
additional and supplementary benefits.
(vi) Determine the rates utilized in setting premiums for State insurance agency
purposes and for other government and private purchasers; and
(b) Include at least records of the following:
(i) Ownership and operation of the MA Organization’s financial, medical, and
other record keeping systems.
(ii) Financial statements for the current contract period and six prior periods.
(iii) Federal income tax or informational returns for the current contract
period and six prior periods.
(iv) Asset acquisition, lease, sale, or other action.
(v) Agreements, contracts (including, but not limited to, with related or
unrelated prescription drug benefit managers) and subcontracts.
(vi) Franchise, marketing, and management agreements.
(vii) Schedules of charges for the MA Organization’s fee-for-service patients.
(viii) Matters pertaining to costs of operations.
(ix) Amounts of income received, by source and payment.
(x) Cash flow statements.
(xi) Any financial reports filed with other Federal programs or State
authorities.[422.504(d)]

 

10



--------------------------------------------------------------------------------



 



2. Access to facilities and records. The MA Organization agrees to the
following:
(a) The Department of Health and Human Services (HHS), the Comptroller General,
or their designee may evaluate, through inspection or other means—
(i) The quality, appropriateness, and timeliness of services furnished to
Medicare enrollees under the contract;
(ii) The facilities of the MA Organization; and
(iii) The enrollment and disenrollment records for the current contract period
and ten prior periods.
(b) HHS, the Comptroller General, or their designees may audit, evaluate, or
inspect any books, contracts, medical records, documents, papers, patient care
documentation, and other records of the MA Organization, related entity,
contractor, subcontractor, or its transferee that pertain to any aspect of
services performed, reconciliation of benefit liabilities, and determination of
amounts payable under the contract, or as the Secretary may deem necessary to
enforce the contract.
(c) The MA Organization agrees to make available, for the purposes specified in
section (A) of this article, its premises, physical facilities and equipment,
records relating to its Medicare enrollees, and any additional relevant
information that CMS may require, in a manner that meets CMS record maintenance
requirements.
(d) HHS, the Comptroller General, or their designee’s right to inspect,
evaluate, and audit extends through 10 years from the final date of the contract
period or completion of audit, whichever is later unless
(i) CMS determines there is a special need to retain a particular record or
group of records for a longer period and notifies the MA Organization at least
30 days before the normal disposition date;
(ii) There has been a termination, dispute, or fraud or similar fault by the MA
Organization, in which case the retention may be extended to 10 years from the
date of any resulting final resolution of the termination, dispute, or fraud or
similar fault; or
(iii) HHS, the Comptroller General, or their designee determines that there is a
reasonable possibility of fraud, in which case they may inspect, evaluate, and
audit the MA Organization at any time. [422.504(e)]
B. REPORTING REQUIREMENTS
1. The MA Organization shall have an effective procedure to develop, compile,
evaluate, and report to CMS, to its enrollees, and to the general public, at the
times and in the manner that CMS requires, and while safeguarding the
confidentiality of the doctor patient relationship, statistics and other
information as described in the remainder of this section (B). [422.516(a)]
2. The MA Organization agrees to submit to CMS certified financial information
that must include the following:
(a) Such information as CMS may require demonstrating that the organization has
a fiscally sound operation, including:
(i) The cost of its operations;

 

11



--------------------------------------------------------------------------------



 



(ii) A description, submitted to CMS annually and within 120 days of the end of
the fiscal year, of significant business transactions (as defined in §422.500)
between the MA Organization and a party in interest showing that the costs of
the transactions listed in paragraph (2)(a)(v) of this section do not exceed the
costs that would be incurred if these transactions were with someone who is not
a party in interest; or
(iii) If they do exceed, a justification that the higher costs are consistent
with prudent management and fiscal soundness requirements.
(iv) A combined financial statement for the MA Organization and a party in
interest if either of the following conditions is met:
(aa) thirty-five percent or more of the costs of operation of the MA
Organization go to a party in interest.
(bb) thirty-five percent or more of the revenue of a party in interest is from
the MA Organization. [422.516(b)]
(v) Requirements for combined financial statements.
(aa) The combined financial statements required by paragraph (2)(a)(iv) must
display in separate columns the financial information for the MA Organization
and each of the parties in interest.
(bb) Inter-entity transactions must be eliminated in the consolidated column.
(cc) The statements must have been examined by an independent auditor in
accordance with generally accepted accounting principles and must include
appropriate opinions and notes.
(dd) Upon written request from the MA Organization showing good cause, CMS may
waive the requirement that the organization’s combined financial statement
include the financial information required in paragraph (2)(a)(v) with respect
to a particular entity. [422.516(c)]
(vi) A description of any loans or other special financial arrangements the MA
Organization makes with contractors, subcontractors, and related entities.
[422.516(e)]
(b) Such information as CMS may require pertaining to the disclosure of
ownership and control of the MA Organization. [422.504(f)]
(c) Patterns of utilization of the MA Organization’s services. [422.516(a)(2)]
3. The MA Organization agrees to participate in surveys required by CMS and to
submit to CMS all information that is necessary for CMS to administer and
evaluate the program and to simultaneously establish and facilitate a process
for current and prospective beneficiaries to exercise choice in obtaining
Medicare services. This information includes, but is not limited to:
(a) The benefits covered under the MA plan;
(b) The MA monthly basic beneficiary premium and MA monthly supplemental
beneficiary premium, if any, for the plan.
(c) The service area and continuation area, if any, of each plan and the
enrollment capacity of each plan;
(d) Plan quality and performance indicators for the benefits under the plan
including —

 

12



--------------------------------------------------------------------------------



 



(i) Disenrollment rates for Medicare enrollees electing to receive benefits
through the plan for the previous 2 years;
(ii) Information on Medicare enrollee satisfaction;
(iii) The patterns of utilization of plan services;
(iv) The availability, accessibility, and acceptability of the plan’s services;
(v) Information on health outcomes and other performance measures required by
CMS;
(vi) The recent record regarding compliance of the plan with requirements of
this part, as determined by CMS; and
(vii) Other information determined by CMS to be necessary to assist
beneficiaries in making an informed choice among MA plans and traditional
Medicare;
(e) Information about beneficiary appeals and their disposition;
(f) Information regarding all formal actions, reviews, findings, or other
similar actions by States, other regulatory bodies, or any other certifying or
accrediting organization;
(g) Any other information deemed necessary by CMS for the administration or
evaluation of the Medicare program. [422.504(f)(2)]
4. The MA Organization agrees to provide to its enrollees and upon request, to
any individual eligible to elect an MA plan, all informational requirements
under §422.64 and, upon an enrollee’s, request, the financial disclosure
information required under §422.516. [422.504(f)(3)]
5. Reporting and disclosure under ERISA.
(a) For any employees’ health benefits plan that includes an MA Organization in
its offerings, the MA Organization must furnish, upon request, the information
the plan needs to fulfill its reporting and disclosure obligations (with respect
to the MA Organization) under the Employee Retirement Income Security Act of
1974 (ERISA).
(b) The MA Organization must furnish the information to the employer or the
employer’s designee, or to the plan administrator, as the term “administrator”
is defined in ERISA. [422.516(d)]
6. Electronic communication. The MA Organization must have the capacity to
communicate with CMS electronically. [422.504(b)]
7. Risk Adjustment data. The MA Organization agrees to comply with the
requirements in §422.310 for submitting risk adjustment data to CMS.
[422.504(a)(8)]
Article VII.
Renewal of the MA Contract
A. Renewal of contract: In accordance with §422.505, following the initial
contract period, this contract is renewable annually only if
1. The MA Organization has not provided CMS with a notice of intention not to
renew; [422.506(a)]

 

13



--------------------------------------------------------------------------------



 



2. CMS and the MA Organization reach agreement on the bid under 42 CFR Part 422,
Subpart F; and [422.505(d)]
3. CMS informs the MA Organization that it authorizes a renewal.
B. Nonrenewal of contract
1. Nonrenewal by the Organization.
(a) In accordance with §422.506, the MA Organization may elect not to renew its
contract with CMS as of the end of the term of the contract for any reason,
provided it meets the time frames for doing so set forth in subparagraphs
(b) and (c) of this paragraph.
(b) If the MA Organization does not intend to renew its contract, it must
notify—
(i) CMS, in writing, by the first Monday in June of the year in which the
contract would end, pursuant to §422.506
(ii) Each Medicare enrollee by mail, at least 90 calendar days before the date
on which the nonrenewal is effective. This notice must include a written
description of all alternatives available for obtaining Medicare services within
the service area including alternative MA plans, MA-PD plans, Medigap options,
and original Medicare and prescription drug plans and must receive CMS approval
prior to issuance.
(c) CMS may accept a nonrenewal notice submitted after the applicable annual
non-renewal notice deadline if -
(i) The MA Organization notifies its Medicare enrollees and the public in
accordance with subparagraph (1)(b)(ii) of this section; and
(ii) Acceptance is not inconsistent with the effective and efficient
administration of the Medicare program.
(d) If the MA Organization does not renew a contract under subparagraph (1), CMS
will not enter into a contract with the Organization for 2 years unless there
are special circumstances that warrant special consideration, as determined by
CMS. [422.506(a)]
2. CMS decision not to renew.
(a) CMS may elect not to authorize renewal of a contract for any of the
following reasons:
(i) For any of the reasons listed in §422.510(a) [Article VIII, section
(B)(1)(a) of this contract], which would also permit CMS to terminate the
contract.
(ii) The MA Organization has committed any of the acts in §422.752(a) that would
support the imposition of intermediate sanctions or civil money penalties under
42 CFR Part 422 Subpart 0.
(iii) The MA Organization did not submit a benefit and price bid or the benefit
and price bid was not acceptable [422.505(d)]
(b) Notice. CMS shall provide notice of its decision whether to authorize
renewal of the contract as follows:
(i) To the MA Organization by August 1 of the contract year, except in the event
of (2)(a)(iv) above, for which notice will be sent by September 1.

 

14



--------------------------------------------------------------------------------



 



(ii) To the MA Organization’s Medicare enrollees by mail at least 90 days before
the end of the current calendar year.
(c) Notice of appeal rights. CMS shall give the MA Organization written notice
of its right to reconsideration of the decision not to renew in accordance with
§ 422.644.[422.506(b)]
Article VIII.
Modification or Termination of the Contract
A. Modification or Termination of Contract by Mutual Consent
1. This contract may be modified or terminated at any time by written mutual
consent.
(a) If the contract is modified by written mutual consent, the MA Organization
must notify its Medicare enrollees of any changes that CMS determines are
appropriate for notification within time frames specified by CMS.
[422.508(a)(2)]
(b) If the contract is terminated by written mutual consent, except as provided
in section (A)(2) of this Article, the MA Organization must provide notice to
its Medicare enrollees and the general public as provided in section B(2)(b)(ii)
and B(2)(b)(iii) of this Article. [422.508(a)(1)]
2. If this contract is terminated by written mutual consent and replaced the day
following such termination by a new MA contract, the MA Organization is not
required to provide the notice specified in section B of this article.
[422.508(b)]
B. Termination of the Contract by CMS or the MA Organization
1. Termination by CMS.
(a) CMS may at any time terminate a contract if CMS determines that the MA
Organization meets any of the following:
(i) has failed substantially to carry out the terms of its contract with CMS.
(ii) is carrying out its contract in a manner that is inconsistent with the
efficient and effective implementation of 42 CFR Part 422.
(iii) no longer substantially meets the applicable conditions of 42CFR Part 422.
(iv) based on creditable evidence, has committed or participated in false,
fraudulent or abusive activities affecting the Medicare, Medicaid or other State
or Federal health care program, including submission of false or fraudulent
data.
(v) experiences financial difficulties so severe that its ability to make
necessary health services available is impaired to the point of posing an
imminent and serious risk to the health of its enrollees, or otherwise fails to
make services available to the extent that such a risk to health exists.
(vi) substantially fails to comply with the requirements in 42 CFR Part 422
Subpart M relating to grievances and appeals.
(vii) fails to provide CMS with valid risk adjustment data as required under
§422.310 and 423.329(b)(3).
(viii) fails to implement an acceptable quality improvement program as required
under 42 CFR Part 422 Subpart D.

 

15



--------------------------------------------------------------------------------



 



(ix) substantially fails to comply with the prompt payment requirements in
§422.520.
(x) substantially fails to comply with the service access requirements in
§422.112.
(xi) fails to comply with the requirements of §422.208 regarding physician
incentive plans.
(xii) substantially fails to comply with the marketing requirements in 42 CFR
Part 422 Subpart V.
(b) Notice. If CMS decides to terminate a contract for reasons other than the
grounds specified in section (B)(1)(a) above, it will give notice of the
termination as follows:
(i) CMS will notify the MA Organization in writing 90 days before the intended
date of the termination.
(ii) The MA Organization will notify its Medicare enrollees of the termination
by mail at least 30 days before the effective date of the termination.
(iii) The MA Organization will notify the general public of the termination at
least 30 days before the effective date of the termination by publishing a
notice in one or more newspapers of general circulation in each community or
county located in the MA Organization’s service area.
(c) Expedited termination of contract by CMS.
(i) For terminations based on violations prescribed in paragraph (B)(1)(a)(iv)
or (B)(1)(a)(v) of this article, CMS will notify the MA Organization in writing
that its contract has been terminated on a date specified by CMS. If a
termination is effective in the middle of a month, CMS has the right to recover
the prorated share of the capitation payments made to the MA Organization
covering the period of the month following the contract termination.
(ii) CMS will notify the MA Organization’s Medicare enrollees in writing of CMS’
decision to terminate the MA Organization’s contract. This notice will occur no
later than 30 days after CMS notifies the plan of its decision to terminate this
contract. CMS will simultaneously inform the Medicare enrollees of alternative
options for obtaining Medicare services, including alternative MA Organizations
in a similar geographic area and original Medicare.
(iii) CMS will notify the general public of the termination no later than
30 days after notifying the MA Organization of CMS’ decision to terminate this
contract. This notice will be published in one or more newspapers of general
circulation in each community or county located in the MA Organization’s service
area.
(d) Corrective action plan
(i) General. Before providing a notice of intent to terminate a contract for
reasons other than the grounds specified in section (B)(1)(a)(iv) or
(B)(1)(a)(v) of this article, CMS will provide the MA Organization with notice
specifying the MA Organizations deficiencies and a reasonable opportunity of at
least 30 calendar days to develop and implement a corrective action plan to
correct the deficiencies that are the basis of the proposed termination.
(ii) Exceptions. If a contract is terminated under section (B)(1)(a)(iv) or
(B)(1)(a)(v) of this article, the MA Organization will not be provided with the
opportunity to develop and implement a corrective action plan.
(e) Appeal rights. If CMS decides to terminate this contract, it will send
written notice to the MA Organization informing it of its termination appeal
rights in accordance with 42 CFR Part 422 Subpart N. [422.510(d)]

 

16



--------------------------------------------------------------------------------



 



2. Termination by the MA Organization
(a) Cause for termination. The MA Organization may terminate this contract if
CMS fails to substantially carry out the terms of the contract.
(b) Notice. The MA Organization must give advance notice as follows:
(i) To CMS, at least 90 days before the intended date of termination. This
notice must specify the reasons why the MA Organization is requesting contract
termination.
(ii) To its Medicare enrollees, at least 60 days before the termination
effective date. This notice must include a written description of alternatives
available for obtaining Medicare services within the service area, including
alternative MA and MA-PD plans, PDP plans, Medigap options, and original
Medicare and must receive CMS approval.
(iii) To the general public at least 60 days before the termination effective
date by publishing a CMS-approved notice in one or more newspapers of general
circulation in each community or county located in the MA Organization’s
geographic area.
(c) Effective date of termination. The effective date of the termination will be
determined by CMS and will be at least 90 days after the date CMS receives the
MA Organization’s notice of intent to terminate.
(d) CMS’ liability. CMS’ liability for payment to the MA Organization ends as of
the first day of the month after the last month for which the contract is in
effect, but CMS shall make payments for amounts owed prior to termination but
not yet paid.
(e) Effect of termination by the organization. CMS will not enter into an
agreement with the MA Organization for a period of two years from the date the
Organization has terminated this contract, unless there are circumstances that
warrant special consideration, as determined by CMS. [422.512]
Article IX.
Requirements of Other Laws and Regulations
A. The MA Organization agrees to comply with—
1. Federal laws and regulations designed to prevent or ameliorate fraud, waste,
and abuse, including, but not limited to, applicable provisions of Federal
criminal law, the False Claims Act (31 USC 3729 et seq.) , and the anti
-kickback statute (section 1128B(b) of the Act): and
2. HIPAA administrative simplification rules at 45 CFR parts 160, 162, and 164.
[422.504(h)]
B. Pursuant to section 13112 of the American Recovery and Reinvestment Act of
2009 (ARRA), the MA Organization agrees that as it implements, acquires, or
upgrades its health information technology systems, it shall utilize, where
available, health information technology systems and products that meet
standards and implementation specifications adopted under section 3004 of the
Public Health Service Act, as amended by section 13101 of the ARRA.
C. The MA Organization maintains ultimate responsibility for adhering to and
otherwise fully complying with all terms and conditions of its contract with
CMS, notwithstanding any relationship(s) that the MA organization may have with
related entities, contractors, or subcontractors. [422.504(i)]

 

17



--------------------------------------------------------------------------------



 



D. In the event that any provision of this contract conflicts with the
provisions of any statute or regulation applicable to an MA Organization, the
provisions of the statute or regulation shall have full force and effect.
Article X.
Severability
The MA Organization agrees that, upon CMS’ request, this contract will be
amended to exclude any MA plan or State-licensed entity specified by CMS, and a
separate contract for any such excluded plan or entity will be deemed to be in
place when such a request is made. [422.504(k)]
Article XI.
Miscellaneous
A. Definitions. Terms not otherwise defined in this contract shall have the
meaning given to such terms in 42 CFR Part 422.
B. Alteration to Original Contract Terms. The MA Organization agrees that it has
not altered in any way the terms of this contract presented for signature by
CMS. The MA Organization agrees that any alterations to the original text the MA
Organization may make to this contract shall not be binding on the parties.
C. Approval to Begin Marketing and Enrollment. The MA Organization agrees that
it must complete CMS operational requirements prior to receiving CMS approval to
begin Part C marketing and enrollment activities. Such activities include, but
are not limited to, establishing and successfully testing connectivity with CMS
systems to process enrollment applications (or contracting with an entity
qualified to perform such functions on the MA Organizations Sponsors behalf) and
successfully demonstrating capability to submit accurate and timely price
comparison data. To establish and successfully test connectivity, the MA
Organization must, 1) establish and test physical connectivity to the CMS data
center, 2) acquire user identifications and passwords, 3) receive, store, and
maintain data necessary to perform enrollments and send and receive transactions
to and from CMS, and 4) check and receive transaction status information.

 

18



--------------------------------------------------------------------------------



 



ATTACHMENT A
ATTESTATION OF ENROLLMENT INFORMATION
RELATING TO CMS PAYMENT
TO A MEDICARE ADVANTAGE ORGANIZATION
Pursuant to the contract(s) between the Centers for Medicare & Medicaid Services
(CMS) and (INSERT NAME OF MA ORGANIZATION), hereafter referred to as the MA
Organization, governing the operation of the following Medicare Advantage plans
(INSERT PLAN IDENTIFICATION NUMBERS HERE), the MA Organization hereby requests
payment under the contract, and in doing so, makes the following attestation
concerning CMS payments to the MA Organization. The MA Organization acknowledges
that the information described below directly affects the calculation of CMS
payments to the MA Organization and that misrepresentations to CMS about the
accuracy of such information may result in Federal civil action and/or criminal
prosecution. This attestation shall not be considered a waiver of the MA
Organization’s right to seek payment adjustments from CMS based on information
or data which does not become available until after the date the MA Organization
submits this attestation.
1. The MA Organization has reported to CMS for the month of (INDICATE MONTH AND
YEAR) all new enrollments, disenrollments, and appropriate changes in enrollees
status with respect to the above-stated MA plans. Based on best knowledge,
information, and belief as of the date indicated below, all information
submitted to CMS in this report is accurate, complete, and truthful.
2. The MA Organization has reviewed the CMS monthly membership report and reply
listing for the month of (INDICATE MONTH AND YEAR) for the above-stated MA plans
and has reported to CMS any discrepancies between the report and the MA
Organization’s records. For those portions of the monthly membership report and
the reply listing to which the MA Organization raises no objection, the MA
Organization, through the certifying CEO/CFO, will be deemed to have attested,
based on best knowledge, information, and belief as of the date indicated below,
to its accuracy, completeness, and truthfulness.

 

19



--------------------------------------------------------------------------------



 



ATTACHMENT B
ATTESTATION OF RISK ADJUSTMENT DATA INFORMATION RELATING TO
CMS PAYMENT TO A MEDICARE ADVANTAGE ORGANIZATION
Pursuant to the contract(s) between the Centers for Medicare & Medicaid Services
(CMS) and (INSERT NAME OF MA ORGANIZATION), hereafter referred to as the MA
Organization, governing the operation of the following Medicare Advantage plans
(INSERT PLAN IDENTIFICATION NUMBERS HERE), the MA Organization hereby requests
payment under the contract, and in doing so, makes the following attestation
concerning CMS payments to the MA Organization. The MA Organization acknowledges
that the information described below directly affects the calculation of CMS
payments to the MA Organization or additional benefit obligations of the MA
Organization and that misrepresentations to CMS about the accuracy of such
information may result in Federal civil action and/or criminal prosecution.
The MA Organization has reported to CMS during the period of (INDICATE DATES)
all (INDICATE TYPE — DIAGNOSIS/ENCOUNTER) risk adjustment data available to the
MA Organization with respect to the above-stated MA plans. Based on best
knowledge, information, and belief as of the date indicated below, all
information submitted to CMS in this report is accurate, complete, and truthful.

 

20



--------------------------------------------------------------------------------



 



ATTACHMENT C — Medicare Advantage Plan Attestation of Benefit Plan and Price

 

21



--------------------------------------------------------------------------------



 



In witness whereof, the parties hereby execute this contract.
This document has been electronically signed by:

     
FOR THE MA ORGANIZATION
   
 
   
 
Contracting Official Name
   
 
   
 
Date
   
 
   
 
   
Organization
  Address
 
   
FOR THE CENTERS FOR MEDICARE & MEDICAID SERVICES
   
 
   
 
   
 
  Date

 

22



--------------------------------------------------------------------------------



 



EMPLOYER/UNION-ONLY GROUP PART C ADDENDUM TO CONTRACT WITH
APPROVED ENTITY PURSUANT TO SECTIONS 1851 THROUGH 1859 OF THE
SOCIAL SECURITY ACT FOR THE OPERATION OF A MEDICARE ADVANTAGE PLAN
The Centers for Medicare & Medicaid Services (hereinafter referred to as “CMS”)
and                     , a Medicare Advantage Organization (hereinafter
referred to as the “MA Organization”) agree to amend the contract  _____ 
governing the MA Organizations operation of a Medicare Advantage plan described
in section 1851(a)(2)(A) or section 1851(a)(2)(C) of the Social Security Act
(hereinafter referred to as “the Act”), including all attachments, addenda, and
amendments thereto, to include the provisions contained in this Addendum
(collectively hereinafter referred to as the “contract”), under which the MA
Organization shall offer Employer/Union-Only Group MA-Only Plans (hereinafter
referred to as “employer/union-only group health plans”) in accordance with the
waivers granted by CMS under section 1857(i) of the Act. The terms of this
Addendum shall only apply to MA-only health plans offered by the MA Organization
exclusively to eligible individuals enrolled in employment-based health coverage
under a contract between the MA Organization and the employer/union sponsor of
the employment-based health coverage.
This Addendum is made pursuant to Subpart K of 42 CFR Part 422.

 

23



--------------------------------------------------------------------------------



 



Article I.
Term of Contract
A. MA Organization agrees to operate one or more employer/union-only group
health plans in accordance with the Medicare Advantage contract (as modified by
this Addendum), which incorporates in its entirety the 2011 Application
Instructions For Medicare Advantage Organizations To Offer New
Employer/Union-Only Group Waiver Plans (EGWPs) and any employer/union-only group
waiver guidance, including, but not limited to those requirements contained in
Chapter 9 of the Medicare Managed Care Manual).
B. This Addendum is deemed to incorporate any changes that are required by
statute to be implemented during the term of the contract, and any regulations
and policies implementing or interpreting such statutory provisions.
C. In the event of any conflict between the employer/union-only group waiver
guidance issued prior to the execution of the contract and this Addendum, the
provisions of this Addendum shall control. In the event of any conflict between
the employer/union-only group waiver guidance issued after the execution of the
contract and this Addendum, the provisions of the employer/union-only group
guidance shall control.
D. This Addendum is in no way intended to supersede or modify 42 CFR Part 422 or
sections 1851 through 1859 of the Act, except as specifically provided in
applicable employer/union-only group waiver guidance and/or in this Addendum.
Failure to reference a statutory or regulatory requirement in this Addendum does
not affect the applicability of such requirement to the MA Organization and CMS.
E. The provisions of this Addendum apply to all employer/union-only group health
plans offered by MA Organization under this contract number. In the event of any
conflict between the provisions of this Addendum and any other provision of the
contract, the terms of this Addendum shall control.
Article II.
Functions to be Performed by the Medicare Advantage Organization
A. PROVISION OF BENEFITS
1. MA Organization agrees to provide enrollees in each of its
employer/union-only group health plans the basic benefits (hereinafter referred
to as “basic benefits”) as required under 42 CFR §422.101 and, to the extent
applicable, supplemental benefits under 42 CFR §422.102 and as established in
the MA Organizations final benefit and price bid proposal as approved by CMS.
2. The requirements in section 1852 of the Act and 42 CFR §422.100(c)(1)
pertaining to the offering of benefits covered under Medicare Part A and in
section 1851 of the Act and 42 CFR §422.50(a)(1) pertaining to who may enroll in
an MA plan are waived for employer/union-only group health plan enrollees who
are not entitled to Medicare Part A.
3. For employer/union-only group health plans offering non-calendar year
coverage, MA Organization may determine basic and supplemental benefits
(including deductibles, out-of-pocket limits, etc.) on a non-calendar year basis
subject to the following requirements:
(a) Applications, bids, and other submissions to CMS must be submitted on a
calendar year basis; and
(b) CMS payments will be determined on a calendar year basis.

 

24



--------------------------------------------------------------------------------



 



4. For employer/union-only group MA-only plans that have a monthly beneficiary
rebate described in 42 CFR §422.266:
(a) MA Organization may vary the form of rebate for a particular plan benefit
package so that the total monthly rebate amount may be credited differently for
each employer/union group to whom MA Organization offers the plan benefit
package, with the exception of a rebate credited toward the reduction of the
Part B premium as stated in II.A.4(b); and
(b) MA Organization must:
(i) ensure Part B premium reductions are the same for all enrollees in a plan
benefit package;
(ii) ensure that the total monthly rebate amount per enrollee is uniform across
all employer/union groups within the plan benefit package;
(iii) ensure that all rebates are accounted for and used only for the purposes
provided in the Act; and
(iv) retain documentation that supports the use of all of the rebates on a
detailed basis for each employer/union group within the plan benefit package and
must provide access to this documentation in accordance with the requirements of
42 CFR §422.501.
B. ENROLLMENT REQUIREMENTS
1. MA Organization agrees to restrict enrollment in an employer/union-only group
health plan to those individuals eligible for the employers/unions
employment-based group coverage.
2. MA Organization will not be subject to the requirement to offer the
employer/union-only group health plan to all eligible beneficiaries residing in
the plans service area as set forth in 42 CFR §422.50.
3. If an employer/union elects to enroll eligible individuals eligible for its
employer/union-only group health plan through a group enrollment process, MA
Organization will not be subject to the individual enrollment requirements set
forth in 42 CFR §422.60. MA Organization agrees that it will comply with all the
requirements for group enrollment contained in CMS guidance, including those
requirements contained in Chapter 2 of the Medicare Managed Care Manual.
C. BENEFICIARY PROTECTIONS
1. Except as provided in II.C.2., CMS agrees that with respect to any
employer/union-only group health plans, MA Organization will not be subject to
the prior review and approval of marketing materials and election forms
requirements set forth in 42 CFR Part 422 Subpart V. MA Organization will be
subject to all other disclosure requirements contained in 42 CFR §422.111 and in
CMS guidance, including those requirements contained in Chapter 9 of the
Medicare Managed Care Manual.
2. CMS agrees that the disclosure requirements set forth in 42 CFR §422.111 will
not apply with respect to any employer/union-only group health plan when the
employer/union is subject to alternative disclosure requirements (e.g., the
Employee Retirement Income Security Act of 1974 (“ERISA”)) and fully complies
with such alternative requirements. MA Organization agrees to comply with the
requirements for this waiver contained in employer/union-only group waiver
guidance, including those requirements contained in Chapter 9 of the Medicare
Managed Care Manual.

 

25



--------------------------------------------------------------------------------



 



D. SERVICE AREA
1. CMS agrees that Local employer/union-only group health plans that provide
coverage to individuals in any part of a State may offer coverage to individuals
eligible for the employer/union-only group throughout that State provided the MA
Organization has properly designated (in accordance with CMS operational
requirements) its employer/union-only group service areas in CMSs Health Plan
Management System (HPMS) as including those areas outside of its individual
service area(s) to allow for enrollment of these beneficiaries in CMS enrollment
systems.
2. CMS agrees that those Local Coordinated Care Health Plans that provide
coverage to individuals in any part of a State can offer coverage to
beneficiaries eligible for the employer/union-only group plan that reside
outside of the State provided:
(a) the MA Organization has properly designated (in accordance with CMS
operational requirements) its employer/union-only group service areas in CMSs
Health Plan Management System (HPMS) as including those areas outside of its
individual State service area(s) to allow for enrollment of these beneficiaries
in CMS enrollment systems; and
(b) the MA Organization, either itself or through partnerships (i.e.,
arrangements) with other MA Organizations, is able to meet CMS provider network
adequacy requirements and provide consistent benefits to those beneficiaries.

 

26



--------------------------------------------------------------------------------



 



In witness whereof, the parties hereby execute this contract.
This document has been electronically signed by:

     
FOR THE MA ORGANIZATION
   
 
   
 
Contracting Official Name
   
 
   
 
Date
   
 
   
 
   
Organization
  Address
 
   
FOR THE CENTERS FOR MEDICARE & MEDICAID SERVICES
   
 
   
 
   
 
  Date

 

27



--------------------------------------------------------------------------------



 



EMPLOYER/UNION-ONLY GROUP ADDENDUM TO CONTRACT WITH
APPROVED ENTITY PURSUANT TO SECTIONS 1851 THROUGH 1859 AND 1860D-1
THROUGH 1860D-42 OF THE SOCIAL SECURITY ACT FOR THE OPERATION OF
A MEDICARE ADVANTAGE PRESCRIPTION DRUG PLAN
The Centers for Medicare & Medicaid Services (hereinafter referred to as “CMS”)
and                     , a Medicare Advantage Organization (hereinafter
referred to as the “MA Organization”) agree to amend the contract  _____ 
governing the MA Organizations operation of a Medicare Advantage plan described
in section 1851(a)(2)(A) or section 1851(a)(2)(C) of the Social Security Act
(hereinafter referred to as “the Act”), including all attachments, addenda, and
amendments thereto, to include the provisions contained in this Addendum
(collectively hereinafter referred to as the “contract”), under which the MA
Organization shall offer Employer/Union-Only Group MA-PD Plans (hereinafter
referred to as “employer/union-only group MA-PDs”) in accordance with the
waivers granted by CMS under section 1857(i) of the Act. The terms of this
Addendum shall only apply to MA-PD plans offered by the MA Organization
exclusively to eligible individuals enrolled in employment-based health coverage
under a contract between the MA Organization and the employer/union sponsor of
the employment-based health coverage.
This Addendum is made pursuant to Subparts K of 42 CFR Parts 422 and 423.

 

28



--------------------------------------------------------------------------------



 



Article I.
EMPLOYER/UNION-ONLY GROUP MEDICARE ADVANTAGE PRESCRIPTION DRUG PLANS
A. MA Organization agrees to operate one or more employer/union-only group
MA-PDs in accordance with the Medicare Advantage contract (as modified by this
Addendum), which incorporates in its entirety the 2010 Application Instructions
For Medicare Advantage Organizations To Offer New Employer/Union-Only Group
Waiver Plans (EGWPs) (released on January 6, 2009) and any employer/union-only
group waiver guidance, including, but not limited to those requirements
contained in Chapter 9 of the Medicare Managed Care Manual).
B. This Addendum is deemed to incorporate any changes that are required by
statute to be implemented during the term of the contract, and any regulations
and policies implementing or interpreting such statutory provisions.
C. In the event of any conflict between the employer/union-only group waiver
guidance issued prior to the execution of the contract and this Addendum, the
provisions of this Addendum shall control. In the event of any conflict between
the employer/union-only group waiver guidance issued after the execution of the
contract and this Addendum, the provisions of the employer/union-only group
guidance shall control.
D. This Addendum is in no way intended to supersede or modify 42 CFR Parts 422
and 423 or sections 1851 through 1859 and 1860D-1 through D-43 of the Act,
except as specifically provided in applicable employer/union-only group waiver
guidance and/or in this Addendum. Failure to reference a statutory or regulatory
requirement in this Addendum does not affect the applicability of such
requirement to the MA Organization and CMS.
E. The provisions of this Addendum apply to all employer/union-only group MA-PDs
offered by MA Organization under this contract number. In the event of any
conflict between the provisions of this Addendum and any other provision of the
contract, the terms of this Addendum shall control.
Article II.
FUNCTIONS TO BE PERFORMED BY THE MEDICARE ADVANTAGE ORGANIZATION
A. PROVISION OF MA BENEFITS
1. MA Organization agrees to provide enrollees in each of its
employer/union-only group MA-PDs the basic benefits (hereinafter referred to as
basic benefits) as required under 42 CFR §422.101 and, to the extent applicable,
supplemental benefits under 42 CFR §422.102 and as established in the MA
Organizations final benefit and price bid proposal as approved by CMS.
2. The requirements in section 1852 of the Act and 42 CFR §422.100(c)(1)
pertaining to the offering of benefits covered under Medicare Part A and in
section 1851 of the Act and 42 CFR §422.50(a)(1) pertaining to who may enroll in
an MA-PD are waived for employer/union-only group MA-PD enrollees who are not
entitled to Medicare Part A.
3. For employer/union-only group MA-PDs offering non-calendar year coverage, MA
Organization may determine basic and supplemental benefits (including
deductibles, out-of-pocket limits, etc.) on a non-calendar year basis subject to
the following requirements:
(a) Applications, bids, and other submissions to CMS must be submitted on a
calendar year basis; and
(b) CMS payments will be determined on a calendar year basis.

 

29



--------------------------------------------------------------------------------



 



4. For employer/union-only group MA-PDs that have a monthly beneficiary rebate
described in 42 CFR §422.266:
(a) MA Organization may vary the form of rebate for a particular plan benefit
package so that the total monthly rebate amount may be credited differently for
each employer/union group to whom MA Organization offers the plan benefit
package, with the exception of a rebate credited toward the reduction of the
Part B premium as stated in II.A.4(b); and
(b) MA Organization must:
(i) ensure Part B premium reductions are the same for all enrollees in a plan
benefit package;
(ii) ensure that the total monthly rebate amount per enrollee is uniform across
all employer/union groups within the plan benefit package;
(iii) ensure that all rebates are accounted for and used only for the purposes
provided in the Act; and
(iv) Retain documentation that supports the use of all of the rebates on a
detailed basis for each employer/union group within the plan benefit package and
must provide access to this documentation for inspection or audit by CMS (or its
designee) in accordance with the requirements of 42 CFR 422.503(d) and
422.504(d) and (e).
5. MA Organization agrees it shall obtain written agreements from each
employer/union that provide that the employer/union may determine how much of an
enrollees Part C monthly beneficiary premium it will subsidize, subject to the
restrictions set forth in II.A.5(a) through (c). MA Organization agrees to
retain these written agreements with employers/unions and must provide access to
this documentation for inspection or audit by CMS (or its designee) in
accordance with the requirements of 42 CFR 422.503(d) and 422.504(d) and (e)
(a) The employer/union can subsidize different amounts for different classes of
enrollees in the employer group health plan provided such classes are reasonable
and based on objective business criteria, such as years of service, date of
retirement, business location, job category, and nature of compensation (e.g.,
salaried v. hourly).
(b) The employer/union cannot vary the premium subsidy for individuals within a
given class of enrollees.
(c) The employer/union cannot charge an enrollee for coverage provided under the
employer group health plan more than the sum of his or her monthly beneficiary
premium attributable to basic benefits provided under the plan as defined in 42
CFR §422.2 (i.e., all Medicare-covered benefits, except hospice services) and
100% of the monthly beneficiary premium attributable to his or her non-Medicare
Part C benefits (if any). MA Organization must pass through the monthly payments
described under 42 CFR 422.304(a) received from CMS to reduce the amount that
the enrollee pays (or, in those instances where the subscriber to or participant
in the employer plan pays premiums on behalf of a Medicare eligible spouse or
dependent, the amount the subscriber or participant pays).
B. PROVISION OF PRESCRIPTION DRUG BENEFITS
1. (a) Except as provided in II.B.1(b), MA Organization agrees to provide basic
prescription drug coverage, as defined under 42 CFR §423.100, under any
employer/union-only group MA-PD, in accordance with Subpart C of 42 CFR
Part 423.
(b) CMS agrees that MA Organization will not be subject to the actuarial
equivalence requirement set forth in 42 CFR §423.104(e)(5) with respect to any
employer/union-only group MA-PD and may provide less than the defined standard
coverage between the deductible and initial coverage limit. MA Organization
agrees that its basic prescription drug coverage under any employer/union-only
group MA-PD will satisfy all of the other actuarial equivalence standards set
forth in 42 CFR §423.104, including but not limited to the requirement set forth
in 42 CFR §423.104(e)(3) that the plan has a total or gross value that is at
least equal to the total or gross value of defined standard coverage.

 

30



--------------------------------------------------------------------------------



 



(c) CMS agrees that nothing in this Addendum prevents MA Organization from
offering benefits in addition to basic prescription drug coverage to
employers/unions. Such additional benefits offered pursuant to private
agreements between MA Organization and employers/unions will be considered
non-Medicare Part D benefits (non-Medicare Part D benefits). MA Organization
agrees that such additional benefits may not reduce the value of basic
prescription drug coverage (e.g., additional benefits cannot impose a cap that
would preclude enrollees from realizing the full value of such basic
prescription drug coverage).
(d) MA Organization agrees that enrollees of employer/union-only group MA-PDs
shall not be charged more than the sum of his or her monthly beneficiary premium
attributable to basic prescription drug coverage and 100% of the monthly
beneficiary premium attributable to his or her non-Medicare Part D benefits (if
any). MA Organization must pass through the direct subsidy payments received
from CMS to reduce the amount that the beneficiary pays (or, in those instances
where the subscriber to or participant in the employer plan pays premiums on
behalf of an eligible spouse or dependent, the amount the subscriber or
participant pays).
(e) MA Organization agrees that any additional non-Medicare Part D benefits
offered to an employer/union will always pay primary to the subsidies provided
by CMS to low-income individuals under Subpart P of 42 CFR Part 423 (the
Low-Income Subsidy).
2. MA Organization agrees enrollees of employer/union-only group MA-PDs will not
be permitted to make payment of premiums under 42 CFR §423.293(a) through
withholding from the enrollees Social Security, Railroad Retirement Board, or
Office of Personnel Management benefit payment.
3. MA Organization agrees it shall obtain written agreements from each
employer/union that provide that the employer/union may determine how much of an
enrollees Part D monthly beneficiary premium it will subsidize, subject to the
restrictions set forth in II.B.3(a) through (g). MA Organization agrees to
retain these written agreements with employers/unions, including any written
agreements related to items (d) through (f), and must provide access to this
documentation for inspection or audit by CMS (or its designee) in accordance
with the requirements of 42 CFR 423.504(d) and 423.505(d) and (e)
(a) The employer/union can subsidize different amounts for different classes of
enrollees in the employer/union-only group MA-PD provided such classes are
reasonable and based on objective business criteria, such as years of service,
date of retirement, business location, job category, and nature of compensation
(e.g., salaried v. hourly). Different classes cannot be based on eligibility for
the Low Income Subsidy.
(b) The employer/union cannot vary the premium subsidy for individuals within a
given class of enrollees.
(c) The employer/union cannot charge an enrollee for prescription drug coverage
provided under the plan more than the sum of his or her monthly beneficiary
premium attributable to basic prescription drug coverage and 100% of the monthly
beneficiary premium attributable to his or her non-Medicare Part D benefits (if
any). The employer/union must pass through direct subsidy payments received from
CMS to reduce the amount that the beneficiary pays (or, in those instances where
the subscriber to or participant in the employer plan pays premiums on behalf of
an eligible spouse or dependent, the amount the subscriber or participant pays).
(d) For all enrollees eligible for the Low Income Subsidy, the low income
premium subsidy amount will first be used to reduce any portion of the MA-PD
monthly beneficiary premium paid by the enrollee (or in those instances where
the subscriber to or participant in the employer plan pays premiums on behalf of
a low-income eligible spouse or dependent, the amount the subscriber or
participant pays), with any remaining portion of the premium subsidy amount then
applied toward any portion of the MA-PD monthly beneficiary premium (including
any MA premium) paid by the employer/union. However, if the sum of the enrollees
MA-PD monthly premium (or the subscribers/participants MA-PD monthly premium, if
applicable) and the employers/unions MA-PD monthly premiums (i.e., total monthly
premium) are less than the monthly low-income premium subsidy amount, any
portion of the low-income subsidy premium amount above the total MA-PD monthly
premium must be returned directly to CMS. Similarly, if there is no MA-PD
monthly premium charged the beneficiary (or subscriber/participant, if
applicable) or employer/union, the entire low-income premium subsidy amount must
be returned directly to CMS and cannot be retained by the MA Organization, the
employer/union, or the beneficiary (or the subscriber/participant, if
applicable).

 

31



--------------------------------------------------------------------------------



 



(e) If the Part D sponsor does not or cannot directly bill an employer groups
beneficiaries, CMS will permit the Part D sponsor to directly refund the amount
of the low-income premium subsidy to the LIS beneficiary. This refund must meet
the above requirements concerning beneficiary premium contributions;
specifically, that the amount of the refund not exceed the amount of the monthly
premium contribution by the enrollee and/or the employer. In addition, the
sponsor must refund these amounts to the beneficiary within a reasonable time
period. However, under no circumstances may this time period exceed forty five
(45) days from the date that the Part D sponsor receives the low-income premium
subsidy amount payment for that beneficiary from CMS.
(f) The MA Organization and the employer/union may agree that the employer/union
will be responsible for reducing up-front the MA-PD premium contribution
required for enrollees eligible for the Low Income Subsidy. In those instances
where the employer/union is not able to reduce up-front the MA-PD premiums paid
by the enrollee (or, the subscriber/participant, if applicable), the MA
Organization and the employer/union may agree that the employer/union shall
directly refund to the enrollee (or subscriber/participant, if applicable) the
amount of the low-income premium subsidy up to the MA-PD monthly premium
contribution previously collected from the enrollee (or subscriber/participant,
if applicable). The employer/union is required to complete the refund on behalf
of the MA Organization within forty-five (45) days of the date the MA
Organization receives from CMS the low-income premium subsidy amount payment for
the low-income subsidy eligible enrollee.
(g) If the low income premium subsidy amount for which an enrollee is eligible
is less than the portion of the Part D monthly beneficiary premium paid by the
enrollee (or subscriber/participant, if applicable), then the employer/union
should communicate to the enrollee (or subscriber/participant) the financial
consequences of the low-income subsidy eligible individual enrolling in the
employer/union-only group MA-PD as compared to enrolling in another Part D plan
with a monthly beneficiary premium equal to or below the low income premium
subsidy amount.
4. For non-calendar year employer/union-only group MA-PDs, MA Organization may
determine benefits (including deductibles, out-of-pocket limits, etc.) on a
non-calendar year basis subject to the following requirements:
(a) Applications, formularies, bids and other submissions to CMS must be
submitted on a calendar year basis;
(b) The prescription drug coverage under the employer/union-only group MA-PD
must be at least actuarially equivalent to defined standard coverage for the
portion of its plan year that falls in a given calendar year. An
employer/union-only group MA-PD will meet this standard if its prescription drug
coverage is at least actuarially equivalent for the calendar year in which the
plan year starts and no design change is made for the remainder of the plan
year. In no event can MA Organization increase during the plan year the annual
out-of-pocket threshold;
(c) After an enrollees incurred costs exceed the annual out-of-pocket threshold,
the employer/union-only group MA-PD must provide coverage that is at least
actuarially equivalent to that provided under standard prescription drug
coverage; eligibility for such coverage can be determined on a plan year basis.
5. PDP Sponsor agrees to administer for its prescription drug plan members at
point-of-sale the Medicare Coverage Gap Discount authorized by section 1860D-14A
of the Social Security Act (the Act).

 

32



--------------------------------------------------------------------------------



 



C. ENROLLMENT REQUIREMENTS
1. MA Organization agrees to restrict enrollment in an employer/union-only group
MA-PD to those individuals eligible for the employers/unions employment-based
group coverage.
2. MA Organization will not be subject to the requirement to offer the
employer/union-only group MA-PD to all Medicare eligible beneficiaries residing
in its service area as set forth in 42 CFR §422.50.
3. If an employer/union elects to enroll eligible individuals eligible for its
employer/union-only group MA-PDs through a group enrollment process, MA
Organization will not be subject to the individual enrollment requirements set
forth in 42 CFR §422.60. MA Organization agrees that it will comply with all the
requirements for group enrollment contained in CMS guidance, including those
requirements contained in Chapter 2 of the Medicare Managed Care Manual.
D. BENEFICIARY PROTECTIONS
1. Except as provided in II.D.2., CMS agrees that, with respect to any
employer/union-only group MA-PDs, MA Organization will not be subject to the
information requirements set forth in 42 CFR §423.48 and the prior review and
approval of marketing materials and election forms requirements set forth in 42
CFR §422.80 and §423.50. MA Organization will be subject to all other disclosure
and dissemination requirements contained in 42 CFR §422.111, §423.128 and in CMS
guidance, including those requirements contained in Chapter 9 of the Medicare
Managed Care Manual.
2. CMS agrees that the disclosure and dissemination requirements set forth in 42
CFR §422.111 and §423.128 will not apply with respect to any employer/union-only
group MA-PD when the employer/union is subject to alternative disclosure
requirements (e.g., the Employee Retirement Income Security Act of 1974 (ERISA))
and fully complies with such alternative requirements. MA Organization agrees to
comply with the requirements for this waiver contained in employer/union-only
group waiver guidance, including those requirements contained in Chapter 9 of
the Medicare Managed Care Manual.
3. CMS agrees that with respect to any employer/union-only group MA-PDs, MA
Organization will not be subject to the Part D beneficiary customer service call
center hour and performance requirements. MA Organization agrees to operate
beneficiary customer service call center hours for any employer/union-only group
MA-PDs that ensure a sufficient mechanism is available to respond to beneficiary
inquiries and provide customer service call center services to these members
during normal business hours. However, MA Organization agrees that CMS may
review the adequacy of these call center hours and potentially require expanded
beneficiary customer service call center hours in the event of beneficiary
complaints or for other reasons in order to ensure that the customer service
call center hours are sufficient to meet the needs of its enrollee population.
E. SERVICE AREA, FORMULARIES AND PHARMACY ACCESS
1. CMS agrees that Local employer/union-only group MA-PDs that provide coverage
to individuals in any part of a State may offer coverage to retirees eligible
for the employer/union-only group MA-PD throughout that State provided the MA
Organization has properly designated (in accordance with CMS operational
requirements) its employer/union-only group service areas in CMSs Health Plan
Management System (HPMS) as including those areas outside of its individual
service area(s) to allow for enrollment of these beneficiaries in CMS enrollment
systems. CMS also agrees that employer/union-only group Regional MA-PDs that
provide coverage to individuals in any part of a Region can offer coverage to
retirees eligible for the employer/union-only group MA-PD throughout that
Region.
2. CMS agrees that those Local Coordinated Care Health MA-PDs that provide
coverage to individuals in any part of a State can offer coverage to
beneficiaries eligible for the employer/union-only group plan that reside
outside of the State provided:
(a) the MA Organization has properly designated (in accordance with CMS
operational requirements) its employer/union-only group service areas in CMSs
Health Plan Management System (HPMS) as including those areas outside of its
individual State service area(s) to allow for enrollment of these beneficiaries
in CMS enrollment systems; and

 

33



--------------------------------------------------------------------------------



 



(b) the MA Organization, either itself or through partnerships (i.e.,
arrangements) with other MA Organizations, is able to meet CMS provider network
adequacy requirements and provide consistent benefits to those beneficiaries.;
or
(c) the MA Organization will be afforded a limited flexibility in a portion of
an expanded employer/union-only group service area outside a State where it is
unable to secure contracts with an adequate number of network providers to
satisfy CMS MA coordinated care network adequacy requirements that otherwise
would apply. As a condition of receiving this waiver, the MA Organization agrees
to meet each of the following requirements:
(1) The MA Organization must be able to meet CMS MA coordinated care network
adequacy requirements for at least the majority of a particular employer or
union groups beneficiaries enrolled in the 800 series coordinated care plan. In
those instances where the MA Organization cannot meet this requirement for a
particular employer or union groups beneficiaries, CMS will require information,
including MA network adequacy information for the particular employer or union
group, to be submitted for review and approval by CMS;
(2) All of an employer or union groups beneficiaries, including those
beneficiaries that do not have access to contracted MA network providers, must
receive the same covered benefits, at the preferred in-network cost sharing for
all covered benefits offered by the coordinated care plan;
(3) The MA Organization must provide payment to noncontract providers in
accordance with the requirements of 1852(a)(2)(A) of the Social Security Act
(i.e., the MA Organization must provide payment in an amount so that (i) the sum
of such payment amount and any cost sharing provided under the plan is equal to
at least (ii) the total dollar amount of payment for such items and services as
would otherwise be authorized under parts A and B (including any balance billing
under such parts [emphasis added])). Note that, unlike private fee-for-service
MA plans, MA Organizations offering local coordinated care plans have the
ability to pay more than the required above-mentioned statutory amounts to any
particular noncontract provider (See also 42 CFR 422.214; and 42 CFR
489.53(a)(2) (hospitals and other institutional providers with Original Medicare
fee-for-service provider agreements that place certain restrictions on treating
any Medicare beneficiaries may be subject to having those agreements terminated
by CMS));
(4) The MA Organization must take whatever steps are necessary to ensure that
beneficiaries residing in areas where the MA Organization is unable to secure
contracts with an adequate number of a specific type of provider(s) to satisfy
CMS MA network adequacy requirements will have access to providers, including
providing assistance to these beneficiaries in locating providers and/or
utilizing its ability, as outlined above, to pay noncontract providers more than
the statutory minimum required in section 1852(a)(2)(A) of the Social Security
Act;
(5) In addition to assisting enrollees residing in non-network areas of the
local coordinated care plan in finding providers who will furnish services, the
MA Organization must also establish a program to specifically assist these
enrollees in the coordination of their health care service. Areas that should be
addressed in its coordination plan for its non-network enrollees are discussed
in section 120.3 of Chapter 4 of the Medicare Managed Care Manual; and
(6) In order to minimize any adverse effects on beneficiaries residing in areas
where the MA Organization is unable to satisfy CMS MA network adequacy
requirements, the MA Organization also must have in place an effective
communication plan with employer groups prior to transitioning these employer
group beneficiaries to the local coordinated care plan. This must include the
following key communications: (a) ensure employer sponsors and their
beneficiaries understand how the plan will work for those enrollees residing in
areas where MA network providers are not available, including that noncontract
providers are generally not required to accept the plan and furnish services;
(b) ensure the MA Organization has a targeted communication strategy and
provides information and assistance for beneficiaries affected by lack of access
to network providers (i.e., whom they contact if they have difficulties locating
a provider that will furnish services, etc); (c) conduct targeted education and
outreach to the current providers of beneficiaries affected by lack of access to
network providers prior to transitioning the group to the local coordinated care
plan, explaining how the local coordinated care employer group product works,
how claims are submitted, etc.; and (d) assure all noncontract providers that
they will receive prompt and accurate payment.

 

34



--------------------------------------------------------------------------------



 



3. CMS agrees that non-network Private Fee-for-Service employer/union-only group
MA-PDs may offer coverage beyond their designated individual service areas to
all enrollees of a particular employer/union-only group plan, regardless of
where they reside in the nation, provided the MA Organization has properly
designated (in accordance with CMS operational requirements) its
employer/union-only group service area in CMS HPMS as including areas outside of
its individual plan service area(s) to allow for the enrollment of these
beneficiaries in CMS enrollment systems.
4. MA Organization agrees to utilize, as the formulary for any
employer/union-only group MA-PD, a base formulary that has received approval
from CMS, in accordance with CMS formulary guidance, for use in a non-group
MA-PD offered by MA Organization. Except as set forth in 42 CFR §423.120(b) and
sub-regulatory guidance, MA Organization may not modify the approved base
formulary used for any employer/union-only group MA-PD by removing drugs, adding
additional utilization management restrictions, or increasing the cost-sharing
status of a drug from the base formulary. Enhancements that are permitted to the
base formulary include adding additional drugs, removing utilization management
restrictions, and improving the cost-sharing status of drugs.
5. For any employer/union-only group MA-PD, MA Organization agrees to provide
Part D benefits in the plans service area utilizing a pharmacy network and
formulary that meets the requirements of 42 CFR §423.120, with the following
exception: CMS agrees that the retail pharmacy access requirements set forth in
42 CFR §423.120(a)(1) will not apply when the employer/union-only group MA-PDs
pharmacy network is sufficient to meet the needs of its enrollees throughout the
employer/union-only group MA-PDs service area, as determined by CMS. CMS may
periodically review the adequacy of the employer/union-only group MA-PDs
pharmacy network and require the employer/union-only group MA-PD to expand
access if CMS determines that such expansion is necessary in order to ensure
that the employer/union-only group MA-PDs network is sufficient to meet the
needs of its enrollees.
F. PAYMENT TO MA ORGANIZATION
Except as provided in II.F.1 through 4, payment under this Addendum will be
governed by the rules of Subparts G and 3 of 42 CFR Part 423.
1. MA Organization acknowledges that the risk sharing, plan entry and retention
bonus provisions of section 1858 of the Act and 42 CFR §422.458 shall not apply
to any employer/union-only group Regional MA-PDs.
2. MA Organization acknowledges that the risk-sharing payment adjustment
described in 42 CFR §423.336 is not applicable for any employer/union-only group
MA-PD enrollee.
3. MA Organization is not required to submit a Part D bid and will receive a
monthly direct subsidy under 42 CFR Subpart G for each employer/union-only group
MA-PD enrollee equal to the amount of the national average monthly bid amount
(not its approved standardized bid), adjusted for health status (as determined
under 42 CFR §423.329(b)(1)) and reduced by the base beneficiary premium for the
employer/union-only group MA-PD, as adjusted under 42 CFR §423.286(d)(3), if
applicable. The further adjustments to the base beneficiary premium contained in
42 CFR §423.286(d)(1) and (2) will not apply.
4. MA Organization will not receive monthly reinsurance payment or low-income
cost-sharing subsidy amounts in the manner set forth in 42 CFR §423.329(c)(2)(i)
and 42 CFR §423.329(d)(2)(i) for any employer/union-only group MA-PD enrollee,
but instead will receive the full reinsurance and low-income cost-sharing
subsidy payments following the end of year reconciliation as described in 42 CFR
§423.329(c)(2)(ii) and 42 CFR §423.329(d)(2)(ii) respectively.

 

35



--------------------------------------------------------------------------------



 



5. For non-calendar year plans:
(a) CMS payments will be determined on a calendar year basis;
(b) Low income subsidy payments and reconciliations will be determined based on
the calendar year for which the payments are made; and
(c) MA Organization acknowledges that it will not receive reinsurance payments
under 42 CFR §423.329(c).
G. MA-PD SPONSOR REIMBURSEMENT TO PHARMACIES
1. If an MA-PD Sponsor uses a standard for reimbursement of pharmacies based on
the cost of a drug, MA-PD Sponsor will update such standard not less frequently
than once every 7 days, beginning with an initial update on January 1 of each
year, to accurately reflect the market price of the drug.
2. MA-PD Sponsor will issue, mail, or otherwise transmit payment with respect to
all claims submitted by pharmacies (other than pharmacies that dispense drugs by
mail order only, or are located in, or contract with, a long-term care facility)
within 14 days of receipt of an electronically submitted claim or within 30 days
of receipt of a claim submitted otherwise.
3. MA-PD Sponsor must ensure that a pharmacy located in, or having a contract
with, a long-term care facility will have not less than 30 days (but not more
than 90 days) to submit claims to MA-PD Sponsor for reimbursement.
H. Public Health Service Act
Pursuant to section 13112 of the American Recovery and Reinvestment Act of 2009
(ARRA), the MA-PD Sponsor agrees that as it implements, acquires, or upgrades
its health information technology systems, it shall utilize, where available,
health information technology systems and products that meet standards and
implementation specifications adopted under section 3004 of the Public Health
Service Act, as amended by section 13101 of the ARRA.

 

36



--------------------------------------------------------------------------------



 



In witness whereof, the parties hereby execute this contract.
This document has been electronically signed by:

     
FOR THE MA ORGANIZATION
   
 
   
 
Contracting Official Name
   
 
   
 
Date
   
 
   
 
   
Organization
  Address
 
   
FOR THE CENTERS FOR MEDICARE & MEDICAID SERVICES
   
 
   
 
   
 
  Date
 
   
 
   
 
  Date

 

37



--------------------------------------------------------------------------------



 



ADDENDUM TO MEDICARE MANAGED CARE CONTRACT PURSUANT TO
SECTIONS 1860D-1 THROUGH 1860D-42 OF THE SOCIAL SECURITY ACT FOR
THE OPERATION OF A VOLUNTARY MEDICARE PRESCRIPTION DRUG PLAN
The Centers for Medicare & Medicaid Services (hereinafter referred to as “CMS”)
and                     , a Medicare managed care organization (hereinafter
referred to as the MA-PD Sponsor) agree to amend the contract  _____  governing
the MA-PD Sponsors operation of a Part C plan described in Section 1851(a)(2)(A)
of the Social Security Act (hereinafter referred to as “the Act”) or a Medicare
cost plan to include this addendum under which the MA-PD Sponsor shall operate a
Voluntary Medicare Prescription Drug Plan pursuant to sections 1860D-1 through
1860D-42 (with the exception of section 1860D-22 and 1860D-31) of the Act.
This addendum is made pursuant to Subpart L of 42 CFR Part 417 (in the case of
cost plan sponsors offering a Part D benefit) and Subpart K of 42 CFR Part 422
(in the case of an MA-PD Sponsor offering a Part C plan).
NOTE: For purposes of this addendum, unless otherwise noted, reference to an
“MA-PD Sponsor” or “MA-PD Plan” is deemed to include a cost plan sponsor or a MA
private fee-for-service contractor offering a Part D benefit.

 

38



--------------------------------------------------------------------------------



 



Article I.
Medicare Voluntary Prescription Drug Benefit
A. The MA-PD Sponsor agrees to operate one or more Medicare Voluntary
Prescription Drug Plans as described in its application and related materials,
including but not limited to all the attestations contained therein and all
supplemental guidance, for Medicare approval and in compliance with the
provisions of this addendum, which incorporates in its entirety the Solicitation
For Applications for New Medicare Advantage Prescription Drug Plan (MA-PD)
Sponsors, released on January 5, 2010 [applicable to Medicare Part C
contractors] or the Solicitation for Applications for New Cost Plan Sponsors,
released on January 5, 2010 [applicable to Medicare cost plan contractors]
(hereinafter collectively referred to as “the addendum”). The MA-PD Sponsor also
agrees to operate in accordance with the regulations at 42 CFR Part 423 (with
the exception of Subparts Q, R, and S), sections 1860D-1 through 1860D-43 (with
the exception of sections 1860D-22(a) and 1860D-31) of the Social Security Act,
and the applicable solicitation identified above, as well as all other
applicable Federal statutes, regulations, and policies. This addendum is deemed
to incorporate any changes that are required by statute to be implemented during
the term of this addendum and any regulations or policies implementing or
interpreting such statutory provisions.
B. CMS agrees to perform its obligations to the MA-PD Sponsor consistent with
the regulations at 42 CFR Part 423 (with the exception of Subparts Q, R, and S),
sections 1860D-1 through 1860D-43 (with the exception of sections 1860D-22(a)
and 1860D-31) of the Social Security Act, and the applicable solicitation, as
well as all other applicable Federal statutes, regulations, and policies.
C. CMS agrees that it will not implement, other than at the beginning of a
calendar year, regulations under 42 CFR Part 423 that impose new, significant
regulatory requirements on the MA-PD Sponsor. This provision does not apply to
new requirements mandated by statute.
D. This addendum is in no way intended to supersede or modify 42 CFR, Parts 417,
422 or 423. Failure to reference a regulatory requirement in this addendum does
not affect the applicability of such requirements to the MA-PD Sponsor and CMS.
Article II.
Functions to be Performed by the MA-PD Sponsor
A. ENROLLMENT
1. MA-PD Sponsor agrees to enroll in its MA-PD plan only Part D-eligible
beneficiaries as they are defined in 42 CFR §423.30(a) and who have elected to
enroll in MA-PD Sponsors Part C or Section 1876 benefit.
2. If the MA-PD Sponsor is a cost plan sponsor, the MA-PD Sponsor acknowledges
that its Section 1876 plan enrollees are not required to elect enrollment in its
Part D plan.
B. PRESCRIPTION DRUG BENEFIT
1. MA-PD Sponsor agrees to provide the required prescription drug coverage as
defined under 42 CFR §423.100 and, to the extent applicable, supplemental
benefits as defined in 42 CFR §423.100 and in accordance with Subpart C of 42
CFR Part 423. MA-PD Sponsor also agrees to provide Part D benefits as described
in the MA-PD Sponsors Part D bid(s) approved each year by CMS (and in the
Attestation of Benefit Plan and Price, attached hereto).
2. MA-PD Sponsor agrees to calculate and collect beneficiary Part D premiums in
accordance with 42 CFR §§423.286 and 423.293.
3. If the MA-PD Sponsor is a cost plan sponsor, it acknowledges that its Part D
benefit is offered as an optional supplemental service in accordance with 42 CFR
§417.440(b)(2)(ii).
4. MA-PD Sponsor agrees to administer for its prescription drug plan members at
point-of-sale the Medicare Coverage Gap Discount authorized by section 1860D-14A
of the Social Security Act (“the Act”).

 

39



--------------------------------------------------------------------------------



 



C. DISSEMINATION OF PLAN INFORMATION
1. MA-PD Sponsor agrees to provide the information required in 42 CFR §423.48.
2. MA-PD Sponsor agrees to disclose information related to Part D benefits to
beneficiaries in the manner and the form specified by CMS under 42 CFR §§423.128
and 423 Subpart V and in the “Marketing Materials Guidelines for Medicare
Advantage-Prescription Drug Plans (MA-PDs) and Prescription Drug Plans (PDP5),”
and agrees to comply with requirements in 42 CFR 423 Subpart V requiring
approval of certain marketing materials prior to distribution.
3. MA-PD Sponsor certifies that all materials it submits to CMS under the File
and Use Certification authority described in the Marketing Materials Guidelines
are accurate, truthful, not misleading, and consistent with CMS marketing
guidelines.
D. QUALITY ASSURANCE/UTILIZATION MANAGEMENT
MA-PD Sponsor agrees to operate quality assurance, cost, and utilization
management, medication therapy management programs, and support electronic
prescribing in accordance with Subpart D of 42 CFR Part 423.
E. APPEALS AND GRIEVANCES
MA-PD Sponsor agrees to comply with all requirements in Subpart M of 42 CFR
Part 423 governing coverage determinations, grievances and appeals, and
formulary exceptions. MA-PD Sponsor acknowledges that these requirements are
separate and distinct from the appeals and grievances requirements applicable to
the MA-PD Sponsor through the operation of its Part C or cost plan benefits.
F. PAYMENT TO MA-PD SPONSOR
MA-PD Sponsor and CMS agree that payment paid for Part D services under the
addendum will be governed by the rules in Subpart G of 42 CFR Part 423.
G. BID SUBMISSION AND REVIEW
If the MA-PD Sponsor intends to participate in the Part D program for the future
year, MA-PD Sponsor agrees to submit a future years Part D bid, including all
required information on premiums, benefits, and cost-sharing, by the applicable
due date, as provided in Subpart F of 42 CFR Part 423 so that CMS and the MA-PD
Sponsor may conduct negotiations regarding the terms and conditions of the
proposed bid and benefit plan renewal. MA-PD Sponsor acknowledges that failure
to submit a timely bid under this section may affect the sponsors ability to
offer a Part C plan, pursuant to the provisions of 42 CFR §422.4(c).
H. COORDINATION WITH OTHER PRESCRIPTION DRUG COVERAGE
1. MA-PD Sponsor agrees to comply with the coordination requirements with State
Pharmacy Assistance Programs (SPAPs) and plans that provide other prescription
drug coverage as described in Subpart 3 of 42 CFR Part 423.
2. MA-PD Sponsor agrees to comply with Medicare Secondary Payer procedures as
stated in 42 CFR §423.462.

 

40



--------------------------------------------------------------------------------



 



I. SERVICE AREA AND PHARMACY ACCESS
1. The MA-PD Sponsor agrees to provide Part D benefits in the service area for
which it has been approved by CMS to offer Part C or cost plan benefits
utilizing a pharmacy network and formulary approved by CMS that meet the
requirements of 42 CFR §423.120.
2. The MA-PD Sponsor agrees to ensure adequate access to Part D-covered drugs at
out-of-network pharmacies according to 42 CFR §423.124.
3. MA-PD Sponsor agrees to provide benefits by means of point-of-service systems
to adjudicate prescription drug claims in a timely and efficient manner in
compliance with CMS standards, except when necessary to provide access in
underserved areas, I/T/U pharmacies (as defined in 42 CFR §423.100), and
long-term care pharmacies (as defined in 42 CFR §423.100).
4. MA-PD Sponsor agrees to contract with any pharmacy that meets the MA-PD
Sponsors reasonable and relevant standard terms and conditions. If MA-PD Sponsor
has demonstrated that it historically fills 98% or more of its enrollees
prescriptions at pharmacies owned and operated by the MA-PD Sponsor (or presents
compelling circumstances that prevent the sponsor from meeting the 98% standard
or demonstrates that its Part D plan design will enable the sponsor to meet the
98% standard during the contract year), this provision does not apply to MA-PD
Sponsors plan.
5. The provisions of 42 CFR §423.120(a) concerning the TRICARE retail pharmacy
access standard do not apply to MA-PD Sponsor if the Sponsor has demonstrated to
CMS that it historically fills more than 50% of its enrollees prescriptions at
pharmacies owned and operated by the MA-PD Sponsor. MA-PD Sponsors excused from
meeting the TRICARE standard are required to demonstrate retail pharmacy access
that meets the requirements of 42 CFR §422.112 for a Part C contractor and 42
CFR §417.416(e) for a cost plan contractor.
J. COMPLIANCE PROGRAM/PROGRAM INTEGRITY
MA-PD Sponsor agrees that it will develop and implement a compliance program
that applies to its Part D-related operations, consistent with 42 CFR
§423.504(b)(4)(vi).
K. LOW-INCOME SUBSIDY
MA-PD Sponsor agrees that it will participate in the administration of subsidies
for low-income individuals according to Subpart P of 42 CFR Part 423.
L. BENEFICIARY FINANCIAL PROTECTIONS
The MA-PD Sponsor agrees to afford its enrollees protection from liability for
payment of fees that are the obligation of the MA-PD Sponsor in accordance with
42 CFR §423.505(g).
M. RELATIONSHIP WITH FIRST TIER, DOWNSTREAM, AND RELATED ENTITIES
1. The MA-PD Sponsor agrees that it maintains ultimate responsibility for
adhering to and otherwise fully complying with all terms and conditions of this
addendum.
2. The MA-PD Sponsor shall ensure that any contracts or agreements with first
tier, downstream, and related entities performing functions on the MA-PD
Sponsors behalf related to the operation of the Part D benefit are in compliance
with 42 CFR §423.505(i).

 

41



--------------------------------------------------------------------------------



 



N. CERTIFICATION OF DATA THAT DETERMINE PAYMENT
MA-PD Sponsor must provide certifications in accordance with 42 CFR §423.505(k).
0. MA-PD SPONSOR REIMBURSEMENT TO PHARMACIES
1. If an MA-PD Sponsor uses a standard for reimbursement of pharmacies based on
the cost of a drug, MA-PD Sponsor will update such standard not less frequently
than once every 7 days, beginning with an initial update on January 1 of each
year, to accurately reflect the market price of the drug.
2. MA-PD Sponsor will issue, mail, or otherwise transmit payment with respect to
all claims submitted by pharmacies (other than pharmacies that dispense drugs by
mail order only, or are located in, or contract with, a long-term care facility)
within 14 days of receipt of an electronically submitted claim or within 30 days
of receipt of a claim submitted otherwise.
3. MA-PD Sponsor must ensure that a pharmacy located in, or having a contract
with, a long-term care facility will have not less than 30 days (but not more
than 90 days) to submit claims to MA-PD Sponsor for reimbursement.
Article III.
Record Retention and Reporting Requirements
A. MAINTENANCE OF RECORDS
MA-PD Sponsor agrees to maintain records and provide access in accordance with
42 CFR §§ 423.505 (b)(10) and 423.505(i)(2).
B. GENERAL REPORTING REQUIREMENTS
The MA-PD Sponsor agrees to submit to information to CMS according to 42 CFR
§§423.505(f), 423.514, and the “Final Medicare Part D Reporting Requirements,” a
document issued by CMS and subject to modification each program year.
C. CMS LICENSE FOR USE OF PLAN FORMULARY
MA-PD Sponsor agrees to submit to CMS each plan’s formulary information,
including any changes to its formularies, and hereby grants to the Government,
and any person or entity who might receive the formulary from the Government, a
non-exclusive license to use all or any portion of the formulary for any purpose
related to the administration of the Part D program, including without
limitation publicly distributing, displaying, publishing or reconfiguration of
the information in any medium, including www.medicare.gov, and by any
electronic, print or other means of distribution.
Article IV.
HIPAA Transactions/Privacy/Security
A. MA-PD Sponsor agrees to comply with the confidentiality and enrollee record
accuracy requirements specified in 42 CFR §423.136.
1. MA-PD Sponsor agrees to enter into a business associate agreement with the
entity with which CMS has contracted to track Medicare beneficiaries true
out-of-pocket costs.
Article V.
Addendum Term and Renewal
A. TERM OF ADDENDUM
This addendum is effective from the date of CMS authorized representatives
signature through December 31, 2011. This addendum shall be renewable for
successive one-year periods thereafter according to 42 CFR §423.506.

 

42



--------------------------------------------------------------------------------



 



B. QUALIFICATION TO RENEW ADDENDUM
1. In accordance with 42 CFR §423.507, the MA-PD Sponsor will be determined
qualified to renew this addendum annually only if
(a) The MA-PD Sponsor has not provided CMS with a notice of intention not to
renew in accordance with Article VII of this addendum, and
(b) CMS has not provided the MA-PD Sponsor with a notice of intention not to
renew.
2. Although MA-PD Sponsor may be determined qualified to renew its addendum
under this Article, if the MA-PD Sponsor and CMS cannot reach agreement on the
Part D bid under Subpart F of 42 CFR Part 423, no renewal takes place, and the
failure to reach agreement is not subject to the appeals provisions in Subpart N
of 42 CFR Parts 422 or 423. (Refer to Article X for consequences of non-renewal
on the Part C contract and the ability to enter into a Part C contract.)
Article VI.
Nonrenewal of Addendum
A. NONRENEWAL BY THE MA-PD SPONSOR
1. MA-PD Sponsor may non-renew this addendum in accordance with 42 CFR
423.507(a).
2. If the MA-PD Sponsor non-renews this addendum under this Article, CMS cannot
enter into a Part D addendum with the organization for 2 years unless there are
special circumstances that warrant special consideration, as determined by CMS.
B. NONRENEWAL BY CMS
CMS may non-renew this addendum under the rules of 42 CFR 423.507(b). (Refer to
Article X for consequences of non-renewal on the Part C contract and the ability
to enter into a Part C contract.)
Article VII.
Modification or Termination of Addendum by Mutual Consent
This addendum may be modified or terminated at any time by written mutual
consent in accordance with 42 CFR 423.508. (Refer to Article X for consequences
of non-renewal on the Part C contract and the ability to enter into a Part C
contract.)
Article VIII.
Termination of Addendum by CMS
CMS may terminate this addendum in accordance with 42 CFR 423.509. (Refer to
Article X for consequences of non-renewal on the Part C contract and the ability
to enter into a Part C contract.)
Article IX.
Termination of Addendum by the MA-PD Sponsor
A. The MA-PD Sponsor may terminate this addendum only in accordance with 42 CFR
423.510.
B. CMS will not enter into a Part D addendum with an organization that has
terminated its addendum within the preceding 2 years unless there are
circumstances that warrant special consideration, as determined by CMS.
C. If the addendum is terminated under section A of this Article, the MA-PD
Sponsor must ensure the timely transfer of any data or files. (Refer to
Article X for consequences of non-renewal on the Part C contract and the ability
to enter into a Part C contract.)
D. If the addendum is terminated under section A of this Article, CMS cannot
enter into a contract with the organization for 2 years unless there are special
circumstances that warrant special consideration, as determined by CMS.

 

43



--------------------------------------------------------------------------------



 



Article X.
Relationship between Addendum and Part C Contract or 1876 Cost Contract
A. MA-PD Sponsor acknowledges that, if it is a Medicare Part C contractor, the
termination or nonrenewal of this addendum by either party may require CMS to
terminate or non-renew the Sponsors Part C contract in the event that such
non-renewal or termination prevents the MA-PD Sponsor from meeting the
requirements of 42 CFR §422.4(c), in which case the Sponsor must provide the
notices specified in this contract, as well as the notices specified under
Subpart K of 42 CFR Part 422. MA-PD Sponsor also acknowledges that Article IX.B.
of this addendum may prevent the sponsor from entering into a Part C contract
for two years following an addendum termination or non-renewal where such
non-renewal or termination prevents the MA-PD Sponsor from meeting the
requirements of 42 CFR §422.4(c).
B. The termination of this addendum by either party shall not, by itself,
relieve the parties from their obligations under the Part C or cost plan
contracts to which this document is an addendum.
C. In the event that the MA-PD Sponsors Part C or cost plan contract (as
applicable) is terminated or nonrenewed by either party, the provisions of this
addendum shall also terminate. In such an event, the MA-PD Sponsor and CMS shall
provide notice to enrollees and the public as described in this contract as well
as 42 CFR Part 422, Subpart K or 42 CFR Part 417, Subpart K, as applicable.
Article XI.
Intermediate Sanctions
The MA-PD Sponsor shall be subject to sanctions and civil monetary penalties,
consistent with Subpart 0 of 42 CFR Part 423.
Article XII.
Severability
Severability of the addendum shall be in accordance with 42 CFR §423.504(e).
Article XIII.
Miscellaneous
A. DEFINITIONS: Terms not otherwise defined in this addendum shall have the
meaning given such terms at 42 CFR Part 423 or, as applicable, 42 CFR Part 422
or Part 417.
B. ALTERATION TO ORIGINAL ADDENDUM TERMS: The MA-PD Sponsor agrees that it has
not altered in any way the terms of the MA-PD addendum presented for signature
by CMS. MA-PD Sponsor agrees that any alterations to the original text the MA-PD
Sponsor may make to this addendum shall not be binding on the parties.
C. ADDITIONAL CONTRACT TERMS: The MA-PD Sponsor agree to include in this
addendum other terms and conditions in accordance with 42 CFR §423.505(j).
D. CMS APPROVAL TO BEGIN MARKETING AND ENROLLMENT ACTIVITIES: The MA-PD Sponsor
agrees that it must complete CMS operational requirements related to its Part D
benefit prior to receiving CMS approval to begin MA-PD plan marketing activities
relating to its Part D benefit. Such activities include, but are not limited to,
establishing and successfully testing connectivity with CMS systems to process
enrollment applications (or contracting with an entity qualified to perform such
functions on MA-PD Sponsors behalf) and successfully demonstrating the
capability to submit accurate and timely price comparison data To establish and
successfully test connectivity, the MA-PD Sponsor must, 1) establish and test
physical connectivity to the CMS data center, 2) acquire user identifications
and passwords, 3) receive, store, and maintain data necessary to perform
enrollments and send and receive transactions to and from CMS, and 4) check and
receive transaction status information.
E. Pursuant to section 13112 of the American Recovery and Reinvestment Act of
2009 (ARRA), the MA-PD Sponsor agrees that as it implements, acquires, or
upgrades its health information technology systems, it shall utilize, where
available, health information technology systems and products that meet
standards and implementation specifications adopted under section 3004 of the
Public Health Service Act, as amended by section 13101 of the ARRA.

 

44



--------------------------------------------------------------------------------



 



In witness whereof, the parties hereby execute this contract.
This document has been electronically signed by:

     
FOR THE MA ORGANIZATION
   
 
   
 
Contracting Official Name
   
 
   
 
Date
   
 
   
 
   
Organization
  Address
 
   
FOR THE CENTERS FOR MEDICARE & MEDICAID SERVICES
   
 
   
 
   
 
  Date

 

45